FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

AVRIL ADAMS,                              
                   Plaintiff-Appellant,
                   v.
STATE OF CALIFORNIA
DEPARTMENT OF HEALTH SERVICES,                   No. 04-56880
a public entity; DONNATA                           D.C. No.
MORELAND; OAKTREE                              CV-04-07313-GAF
INVESTIGATIONS, a business entity                 ORDER
and consumer reporting agency;
                                               WITHDRAWING
LAURENCE A. CORBIN, individually
                                                OPINION AND
as an investigator for Oak Tree
                                                  OPINION
Investigations; PATRICIA ECHARD;
PAULETTE BAKER; PATRICK
KENNELLY, individually and as a
supervisor; LAVONNE COEN,
              Defendants-Appellees.
                                          
         Appeal from the United States District Court
            for the Central District of California
           Gary A. Feess, District Judge, Presiding

                 Submitted December 5, 2006*
                     Pasadena, California

                        Filed May 7, 2007

      Before: Harry Pregerson, David R. Thompson, and
             Richard C. Tallman, Circuit Judges.

  *This panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

                                5087
5088   ADAMS v. STATE OF CALIFORNIA
       Opinion by Judge Thompson
5090            ADAMS v. STATE OF CALIFORNIA


                         COUNSEL

B. Kwaku Duren, Los Angeles, California, for the appellant.

Martin H. Milas, Deputy Attorney General, Los Angeles, Cal-
ifornia, for the appellees.


                          ORDER

  The plaintiff-appellant’s petition for panel rehearing is
GRANTED. The opinion filed here on February 13, 2007, and
published at ___ F.3d ___, 2007 WL 446582 is WITH-
DRAWN.

  A new opinion, replacing the withdrawn opinion, is filed
with this Order.

   The parties are not precluded from filing further petitions
for panel and en banc rehearing.
                 ADAMS v. STATE OF CALIFORNIA              5091
                          OPINION

THOMPSON, Senior Circuit Judge:

   Appellant Avril Adams appeals the district court’s dis-
missal with prejudice of her complaint against Appellees the
California Department of Health Services (“CDHS”); CDHS
employees Donnata Moreland, La Vonne Coen, Patricia
Echard, Paulette Baker, and Patrick Kennelly; and Oaktree
Investigations and its employee, Laurence Corbin. We have
jurisdiction under 28 U.S.C. § 1291, and we affirm the district
court’s dismissal of Adams’s complaint.

                    I.   BACKGROUND

   In January 2001, Adams applied for a food and drug
inspector (“FDI”) position with CDHS. Food and drug inspec-
tors are peace officers and carry firearms; investigate viola-
tions; make arrests; and travel to food storage, processing
facilities, and farms. Adams was offered the position she
sought, but her actual hiring was conditioned upon her suc-
cessful completion of a background investigation, including
medical and psychological evaluations.

   Adams passed the psychological evaluation, but Dr. Ste-
phen G. Weyers notified her that he had recommended restric-
tions on her ability to perform activities that required maximal
exertion and balance. CDHS then advised Adams it was
unable to accommodate her medical restrictions, and it with-
drew the conditional job offer. Thereafter, Adams took a new
treadmill stress test, and Dr. Weyers medically approved her
without limitation for the food and drug investigator position.

   CDHS then withdrew its medical disqualification of Adams
and notified her it would resume her selection process. Adams
objected to further investigation. Thereafter, on March 14,
2003, CDHS sent Adams a letter notifying her that it had
rescinded its conditional offer of employment. Four days
5092             ADAMS v. STATE OF CALIFORNIA
later, on March 18, 2003, the State Personnel Board (“SPB”)
ruled on Adams’s appeal of Dr. Weyers’s decision to disqual-
ify her for medical reasons. Because Dr. Weyers had subse-
quently approved her, the SPB granted Adams’s appeal and
advised her she would be appointed to the FDI position within
120 days unless she was unsuccessful in the balance of the
selection process.

   According to Adams, CDHS then engaged Oaktree Investi-
gations to interview CDHS employees about Adams’s behav-
ior during the selection process. Laurence Corbin of Oaktree
Investigations interviewed CDHS employees Echard, Ken-
nelly, Moreland, Coen, and Baker on March 27, 2003, and
memorialized the results of the interviews in a report dated
April 2, 2003.

   On April 1, 2003, Adams filed a petition for rehearing with
the SPB, arguing that she should be appointed to the FDI
position immediately because the selection process ended
when she was deemed medically qualified. CDHS filed a
response to Adams’s petition on May 13, 2003, stating that it
withdrew Adams’s conditional offer of employment the sec-
ond time because, during the completion of the investigation
process, questions arose regarding Adams’s suitability as a
peace officer. The response detailed Adams’s behavior during
the selection process, which behavior included challenging a
CDHS employee to a race during the SPB hearing; making
numerous phone calls; and sending emails and letters to
CDHS employees in which Adams’s tone was “rude,” “dis-
courteous,” “abrupt,” “angry,” and “challenging in a demean-
ing way.” The response concluded that Adams did not possess
the interpersonal skills, sound judgment, or the ability to fol-
low directions necessary for being an effective peace officer.
The SPB denied Adams’s petition for rehearing on June 17,
2003.

  Adams filed a complaint in state court on November 10,
2003, naming CDHS, Coen, Moreland, and Dr. Weyers as
                 ADAMS v. STATE OF CALIFORNIA              5093
defendants. Adams asserted claims for (1) retaliation in viola-
tion of 42 U.S.C. § 1983; (2) violations of the Americans with
Disabilities Act, 42 U.S.C. §§ 12101-12213, and the Califor-
nia Fair Employment and Housing Act, Cal. Gov’t Code
§§ 12900-12996; (3) denial of due process and civil rights in
violation of 42 U.S.C. §§ 1981, 1983, 1985; (4) breach of
contract; (5) breach of the implied covenant of good faith and
fair dealing; (6) negligence; and (7) declaratory relief. Adams
sought damages and a declaration from the court that CDHS’s
withdrawal of the conditional offer of employment was
unlawful.

   Adams’s complaint also detailed the facts behind the
reopening of the background investigation to support her
claims for negligence, violations of 42 U.S.C. §§ 1981, 1983,
1985, breach of contract, and declaratory relief. In her com-
plaint, Adams did not allege separate claims under the Fair
Credit Reporting Act (“FCRA”), 15 U.S.C. §§ 1681-1681x.,
or state privacy law, although she alleged that the act of
resuming the background investigation was prejudicial, ille-
gal, unreasonable, discriminatory, retaliatory, and arguably
illegal in violation of the FCRA and due process.

   Adams’s action was removed to federal court on December
8, 2003. Adams v. Cal. Dep’t of Health Servs., No. CV-03-
8920 (C.D. Cal. filed Dec. 8, 2003). The district court issued
a scheduling order setting March 26, 2004, as the deadline for
filing motions to amend the complaint or add additional par-
ties.

   On July 1, 2004, well past the March 26, 2004 deadline set
in the scheduling order, Adams filed a motion for leave to
amend her complaint. Adams wanted to add as defendants
Oaktree Investigations and Oaktree investigator Corbin, as
well as CDHS employees Echard, Baker, and Kennelly. In her
proposed amended complaint she alleged four additional
claims: (1) violation of the FCRA; (2) violation of the Califor-
nia Investigative Consumer Reporting Agencies Act
5094             ADAMS v. STATE OF CALIFORNIA
(“ICRA”), Cal. Civ. Code §§ 1786-1786.60; (3) infringement
of her civil and constitutional rights in violation of 42 U.S.C.
§§ 1981, 1983, 1985; and (4) declaratory relief.

   Finding that Adams failed to demonstrate good cause for
the undue delay in seeking leave to amend, and that granting
her motion to amend would prejudice the defendants already
named in her complaint, the district court denied Adams’s
motion as untimely. The action then proceeded to trial, and a
jury found in favor of the defendants. Adams appealed the
denial of her motion for leave to amend, among other issues,
to our court. In a memorandum disposition, we affirmed the
district court’s decisions and the judgment in that first case.
Adams v. State of Cal. Dep’t of Health Servs., No. 05-56857,
2007 WL 464741 (9th Cir. Feb. 7, 2007).

  On September 2, 2004, after the district court denied her
motion for leave to amend in the first case, Adams filed the
complaint in this present case. In her complaint in this case,
Adams set forth the four additional claims she had sought to
add by her previously denied motion for leave to amend her
complaint in the first case. In the present case, the district
court determined that Adams’s newly filed complaint was
duplicative of the complaint she had previously filed in the
other case, and the court dismissed the new complaint with
prejudice. This appeal followed.

               II.   STANDARD OF REVIEW

   District courts retain broad discretion to control their dock-
ets and “[i]n the exercise of that power they may impose sanc-
tions including, where appropriate, default or dismissal.”
Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d
829, 831 (9th Cir. 1986) (per curiam); see also Link v.
Wabash R.R., 370 U.S. 626, 629-30 (1962). We review for
abuse of discretion the district court’s dismissal with preju-
dice of Adams’s complaint. After weighing the equities of the
case, the district court may exercise its discretion to dismiss
                     ADAMS v. STATE OF CALIFORNIA                       5095
a duplicative later-filed action, to stay that action pending res-
olution of the previously filed action, to enjoin the parties
from proceeding with it, or to consolidate both actions. See
Curtis v. Citibank, N.A., 226 F.3d 133, 138-39 (2d Cir. 2000);
Walton v. Eaton Corp., 563 F.2d 66, 70-71 (3d Cir. 1977) (en
banc), cited with approval in Russ v. Standard Ins. Co., 120
F.3d 988, 990 (9th Cir. 1997).

                          III.   DISCUSSION

   [1] Adams filed her present complaint in an attempt to
avoid the consequences of her own delay and to circumvent
the district court’s denial of her untimely motion for leave to
amend her first complaint. However, as the Tenth Circuit
stated in Hartsel Springs Ranch of Colorado, Inc. v. Bluegr-
een Corp., “the fact that plaintiff was denied leave to amend
does not give h[er] the right to file a second lawsuit based on
the same facts.” 296 F.3d 982, 989 (10th Cir. 2002) (internal
quotation marks omitted). Plaintiffs generally have “no right
to maintain two separate actions involving the same subject
matter at the same time in the same court and against the same
defendant.” Walton, 563 F.2d at 70; see also Curtis, 226 F.3d
at 138-39; Serlin v. Arthur Andersen & Co., 3 F.3d 221, 223-
24 (7th Cir. 1993); Oliney v. Gardner, 771 F.2d 856, 859 (5th
Cir. 1985); Zerilli v. Evening News Ass’n, 628 F.2d 217, 222
(D.C. Cir. 1980); Sutcliffe Storage & Warehouse Co. v.
United States, 162 F.2d 849, 851 (1st Cir. 1947).

   We find that Adams’s later-filed complaint is duplicative of
her earlier-filed complaint and, further, that given the circum-
stances of this case, the district court did not abuse its discre-
tion in dismissing Adams’s later-filed complaint with
prejudice.1
  1
    We note that we are affirming the district court’s dismissal on the basis
that the second action was duplicative of the first, and not on the basis that
the district court had the discretion to dismiss the second action as a sanc-
tion for failing to comply with the Rule 16 scheduling order issued in the
5096               ADAMS v. STATE OF CALIFORNIA
A.     Duplicative Complaint

   To determine whether a suit is duplicative, we borrow from
the test for claim preclusion. As the Supreme Court stated in
United States v. The Haytian Republic, “the true test of the
sufficiency of a plea of ‘other suit pending’ in another forum
[i]s the legal efficacy of the first suit, when finally disposed
of, as ‘the thing adjudged,’ regarding the matters at issue in
the second suit.” 154 U.S. 118, 124 (1894); see also Hartsel
Springs Ranch, 296 F.3d at 987 n.1 (“[I]n the claim-splitting
context, the appropriate inquiry is whether, assuming that the
first suit were already final, the second suit could be pre-
cluded pursuant to claim preclusion.”); Curtis, 226 F.3d at
139-40 (“[T]he normal claim preclusion analysis applies and
the court must assess whether the second suit raises issues that
should have been brought in the first.”); Davis v. Sun Oil Co.,
148 F.3d 606, 613 (6th Cir. 1998) (per curiam) (referring to
the doctrine against claim-splitting as “the ‘other action pend-
ing’ facet of the res judicata doctrine”).

   [2] Thus, in assessing whether the second action is duplica-
tive of the first, we examine whether the causes of action and
relief sought, as well as the parties or privies to the action, are
the same. See The Haytian Republic, 154 U.S. at 124 (“There
must be the same parties, or, at least, such as represent the
same interests; there must be the same rights asserted and the

first action. Cf. Atchinson, Topeka, & Santa Fe Ry. Co. v. Hercules, Inc.,
146 F.3d 1071, 1073-74 (9th Cir. 1998) (holding that district court abused
its discretion in dismissing a second-filed action with prejudice where
plaintiff’s claims against a third-party defendant were permissive, not
mandatory, under Federal Rule of Civil Procedure 14). Unlike the plaintiff
in Atchinson, Adams was required to bring all of her claims against the
defendants and their privies arising from a single cause of action in one
suit. Thus, because the filing of a duplicative complaint was abusive, our
affirmance of the district court’s dismissal does not contravene the rule
established in Atchinson that “district courts have inherent power to con-
trol their dockets, but not when its exercise would nullify the procedural
choices reserved to parties under the federal rules.” Id. at 1074.
                   ADAMS v. STATE OF CALIFORNIA                   5097
same relief prayed for; the relief must be founded upon the
same facts, and the . . . essential basis, of the relief sought
must be the same.” (internal quotation marks omitted)); Cur-
tis, 226 F.3d at 140 (holding that the trial court did not abuse
its discretion in dismissing “Curtis II claims arising out of the
same events as those alleged in Curtis I,” which claims
“would have been heard if plaintiffs had timely raised them”);
Serlin, 3 F.3d at 223 (“[A] suit is duplicative if the claims,
parties, and available relief do not significantly differ between
the two actions.” (internal quotation marks omitted)).

  1.     Same Causes of Action

   [3] We examine first whether the causes of action in
Adams’s two suits are identical. To ascertain whether succes-
sive causes of action are the same, we use the transaction test,
developed in the context of claim preclusion. “Whether two
events are part of the same transaction or series depends on
whether they are related to the same set of facts and whether
they could conveniently be tried together.” Western Sys., Inc.
v. Ulloa, 958 F.2d 864, 871 (9th Cir. 1992) (citing Restate-
ment (Second) of Judgments § 24(1) (1982)). In applying the
transaction test, we examine four criteria:

       (1) whether rights or interests established in the prior
       judgment would be destroyed or impaired by prose-
       cution of the second action; (2) whether substantially
       the same evidence is presented in the two actions;
       (3) whether the two suits involve infringement of the
       same right; and (4) whether the two suits arise out of
       the same transactional nucleus of facts.

Constantini v. Trans World Airlines, 681 F.2d 1199, 1201-02
(9th Cir. 1982). “The last of these criteria is the most impor-
tant.” Id. at 1202.

   [4] Here, it is clear that the two actions share a common
transactional nucleus of facts. The first complaint detailed the
5098             ADAMS v. STATE OF CALIFORNIA
factual allegations surrounding the reopening of Adams’s
background investigation and used those allegations to sup-
port claims under the legal theories of negligence; violations
of 42 U.S.C. §§ 1981, 1983, 1985; breach of contract; and
declaratory relief. Adams’s first complaint specifically cited
as support for her claims against Coen, Moreland, and Dr.
Weyers under 42 U.S.C. §§ 1981, 1983, 1985, the same nega-
tive comments from CDHS employees during the selection
process that she used to support her claims in the present
action. The present complaint differs only in that it identifies
the CDHS employees who made the negative comments,
names those CDHS employees and Corbin and Oaktree Inves-
tigations as defendants, and advances two new legal theories
of recovery under the FCRA and the ICRA. The two other
claims — one under 42 U.S.C. §§ 1981, 1983, 1985 and one
seeking declaratory relief — are identical to those asserted in
the first complaint. As Adams herself concedes, the claims in
both complaints relate to the same set of facts and form a con-
venient trial unit because they “disclose[ ] a cohesive narra-
tive” of Adams’s relationship with CDHS and the disputed
withdrawal of the conditional job offer after the continuation
of the background investigation. Mpoyo v. Litton Electro-
Optical Sys., 430 F.3d 985, 987 (9th Cir. 2005).

   [5] In addition, any judgment in the present action neces-
sarily would destroy or impair rights and interests established
by the judgment in the first action. As Adams alleges in her
present complaint, both the FCRA and the ICRA require con-
sent to and disclosure of an investigation. See 15 U.S.C.
§ 1681b(b); Cal. Civil Code §§ 1786.10-.12. However, the
central issues raised in the present complaint surrounding the
legality of the reopening of Adams’s background investiga-
tion — whether the selection process was complete after
Adams was medically cleared, whether CDHS lost the right
to resume the background investigation when it rescinded for
the first time Adams’s conditional offer of employment, or
whether the background investigation had never been com-
pleted and Adams’s consent to the investigation remained
                 ADAMS v. STATE OF CALIFORNIA               5099
valid — were squarely raised and argued by Adams in her
claim for declaratory relief in the first complaint.

   Furthermore, although Adams argues that the additional
report she uncovered on January 17, 2004, written by Oaktree
Investigations and containing affidavits from Kennelly,
Echard, and Baker, constitutes “new” evidence, the report
cannot be said to be “new” in any sense because, as Adams
states in her complaint, it was dated April 3, 2003 and was
provided to Adams by CDHS during discovery in the first
action. In addition, the report is merely cumulative of
CDHS’s response of May 13, 2003 to Adams’s petition for
rehearing before the SPB, which explained that CDHS had
withdrawn Adams’s conditional offer of employment because
of her behavior in the balance of the selection process. Adams
in her first complaint quotes liberally from CDHS’s response
as factual support for her claims. Thus, the additional eviden-
tiary detail surrounding Echard’s and Baker’s comments in
the Oaktree Investigations report “is scarcely enough to estab-
lish that the instant lawsuit arises out of a different ‘transac-
tional nucleus of facts’ than that which generated the [first]
suit.” Constantini, 681 F.2d at 1202; cf. Int’l Union of Oper-
ating Eng’rs-Employers Constr. Indus. Pension, Welfare &
Training Trust Funds v. Karr, 994 F.2d 1426, 1430 (9th Cir.
1993) (“The fact that some different evidence may be pre-
sented in this action . . . does not defeat the bar of res judi-
cata.”).

   In addition, the key evidence presented during trial in the
first action regarding Adams’s claim of retaliation was the
testimony of CDHS employees Moreland and Coen concern-
ing Adams’s behavior during the selection process. Kennelly,
Echard, Baker, and Corbin all submitted declarations in the
first action regarding the information gathered during the
reopened background investigation in support of CDHS’s
motion for summary judgment. As the district court stated in
its order denying Adams’s motion for a new trial in the first
action, “[t]his case largely turned on the jury’s assessment of
5100             ADAMS v. STATE OF CALIFORNIA
the credibility of the defendants, who explained why they
determined not to finalize their conditional offer of employ-
ment to [Adams].”

   [6] Finally, although the FCRA and the ICRA establish dis-
tinct rights enforceable by litigants, this factor alone does not
differentiate the causes of action. Cf. Derish v. San Mateo-
Burlingame Bd. of Realtors, 724 F.2d 1347, 1349 (9th Cir.
1983), overruling on other grounds recognized by Eichman v.
Fotomat Corp., 759 F.2d 1434, 1437 (9th Cir. 1985). Indeed,
in the claim preclusion context, the most significant factor is
that the causes of action arise from a common transactional
nucleus of facts. See, e.g., Western Sys., 958 F.2d at 871; C.D.
Anderson & Co. v. Lemos, 832 F.2d 1097, 1100 (9th Cir.
1987); Constantini, 681 F.2d at 1201. Moreover, Adams seeks
substantially the same relief in both actions — compensatory,
exemplary, and punitive damages for the reopening of the
background investigation and the withdrawal of her condi-
tional offer of employment, allegedly in violation of her statu-
tory and constitutional rights, and a declaratory judgment that
CDHS unlawfully reopened her background investigation and
withdrew her conditional offer of employment.

   [7] It is clear that the claims in Adams’s present complaint
arise out of the same transactional nucleus of facts asserted in
her first action and that rights established by the judgment in
the first action would be destroyed or impaired by a judgment
in the present action. It is also plain that substantially the
same evidence was and would be presented in both actions.
Thus, under the Costantini factors, we conclude that the two
suits involve the same cause of action.

  2.   Same Parties or Privies

  [8] While Adams’s present complaint names five additional
defendants, these new defendants are in privity with CDHS,
because CDHS can be said to have “virtually represented” the
new defendants in the first action. See Kourtis v. Cameron,
                  ADAMS v. STATE OF CALIFORNIA                5101
419 F.3d 989, 996 (9th Cir. 2005). Although the concept of
privity traditionally applied to a narrow class of relationships
in which “a person [is] so identified in interest with a party
to former litigation that he represents precisely the same right
in respect to the subject matter involved,” we have expanded
the concept to include a broader array of relationships which
fit under the title of “virtual representation.” Id. (internal quo-
tation marks omitted). The necessary elements of virtual rep-
resentation are an identity of interests and adequate
representation. Id. Additional features of a virtual representa-
tion relationship include “ ‘a close relationship, substantial
participation, and tactical maneuvering.’ ” Id. (quoting Irwin
v. Mascott, 370 F.3d 924, 930 (9th Cir. 2004)).

   [9] Here, three of the new defendants — Patricia Echard,
Paulette Baker, and Patrick Kennelly — were employees of
CDHS at the time of the events described in both of Adams’s
complaints and thus had a close relationship with both CDHS
and the CDHS employees named as defendants in the first
complaint. See Irwin, 370 F.3d at 930-31 (finding senior cor-
porate officer virtually represented by his corporation). In
addition, all three participated in the first action by submitting
in support of CDHS’s motion for summary judgment declara-
tions regarding their participation in Adams’s background
investigation. Moreover, the interests of the three new
employee-defendants are aligned with CDHS because
CDHS’s liability was predicated largely upon a finding of
wrongdoing by its employees.

   Furthermore, although the last two new defendants, Lau-
rence Corbin and Oaktree Investigations, are not employees
of CDHS, they maintained a close relationship with CDHS as
agents hired to conduct the background investigation and pos-
sessed an identity of interest with CDHS. Corbin and Oaktree
Investigations also participated in the first action by submit-
ting declarations in support of CDHS’s motion for summary
judgment.
5102                 ADAMS v. STATE OF CALIFORNIA
   [10] Finally, CDHS adequately represented the five new
defendants named in the present action and Adams makes no
allegations to the contrary. CDHS consistently maintained
that the reopening of the background investigation and the
withdrawal of Adams’s job offer were legal and proper under
the circumstances and that its employees and agents acted
lawfully. No conflicts central to the issues in this litigation
exist between CDHS and the five new defendants. Cf. Kour-
tis, 419 F.3d at 998 (concluding no virtual representation
existed where an agency relationship existed, but the interests
of the parties were adverse).

B.     No Abuse of Discretion

   Although the district court alternatively could have opted to
dismiss Adams’s later-filed complaint without prejudice, to
consolidate the two actions, or to stay or enjoin proceedings,
under the circumstances of this case, the district court did not
abuse its discretion in electing to dismiss the second action
with prejudice.2 Cf. Kerotest Mfg. Co. v. C-O-Two Fire Equip.
  2
    We recognize that in some circumstances a dismissal with prejudice of
a later-filed action may act to bar an earlier-filed action. See, e.g., Marin
v. HEW, Health Care Fin. Agency, 769 F.2d 590, 593 (9th Cir. 1985)
(“Even without a determination which is literally on the merits, a denial
with prejudice may be a final judgment with a res judicata effect as long
as the result is not unfair.” (emphasis added)). However, according res
judicata effect to the dismissal with prejudice of the second suit would be
error in this case because Adams would have been deprived of a full and
fair opportunity to litigate her first action. See Kremer v. Chem. Constr.
Corp., 456 U.S. 461, 480-81 (1982) (“the judicially created doctrine of
collateral estoppel does not apply when the party against whom the earlier
decision is asserted did not have a ‘full and fair opportunity’ to litigate the
claim or issue”); Clements v. Airport Auth., 69 F.3d 321, 328 (9th Cir.
1995) (“[W]e do not give preclusive effect to judgments rendered in pro-
ceedings that fail to comply with the minimum standards of due process.
In other words, the party against whom preclusion is urged must have had
a ‘full and fair opportunity’ to litigate his claim.”). In any case, the issue
is moot as the defendants here never sought to assert res judicata as a
defense in the first action. See Fed. R. Civ. P. 8(c) (res judicata is affirma-
tive defense); Peterson v. Highland Music, Inc., 140 F.3d 1313, 1321 (9th
Cir. 1998) (“Res judicata is a waivable defense.”).
                 ADAMS v. STATE OF CALIFORNIA                5103
Co., 342 U.S. 180, 183 (1952) (“Wise judicial administration,
giving regard to conservation of judicial resources and com-
prehensive disposition of litigation, does not counsel rigid
mechanical solution of such problems.”). In a situation such
as here, where one district court had duplicative suits contem-
poraneously pending on its docket, we conclude, as did the
Supreme Court in an analogous situation, that “[n]ecessarily,
an ample degree of discretion, appropriate for disciplined and
experienced judges, must be left to the lower court[ ].” Id. at
183-84; see also id. at 184 (“Even if we had more doubts than
we do about the analysis made by the Court of Appeals, we
would not feel justified in displacing its judgment with
ours.”).

   [11] Dismissal of the duplicative lawsuit, more so than the
issuance of a stay or the enjoinment of proceedings, promotes
judicial economy and the “comprehensive disposition of liti-
gation.” Id. at 183. In dismissing the duplicative suit with
prejudice, the district court acted to protect the parties from
vexatious and expensive litigation and to serve the societal
interest in bringing an end to disputes. Cf. Allen v. McCurry,
449 U.S. 90, 94 (1980) (res judicata relieves parties of cost
of multiple lawsuits, conserves judicial resources, and encour-
ages reliance on adjudication); Brown v. Felsen, 442 U.S.
127, 131 (1979) (res judicata “encourages reliance on judicial
decisions, bars vexatious litigation, and frees the courts to
resolve other disputes”); 18 Moore’s Federal Practice
¶ 131.12 (3d ed. 1999).

   While we might have found an abuse of discretion had the
claims in Adams’s second suit been based on events occurring
subsequent to the filing of her complaint in the first action,
that is not the case here. Cf. Curtis, 226 F.3d at 139-40
(reversing the district court’s dismissal of claims in the sec-
ond action arising out of events occurring subsequent to the
filing of complaint in the first action). To the contrary, Adams
had a full and fair opportunity to raise and litigate in her first
action the claims she now asserts in this action. Cf. Parklane
5104             ADAMS v. STATE OF CALIFORNIA
Hosiery Co. v. Shore, 439 U.S. 322, 328 (1979) (“[T]he
requirement of determining whether the party against whom
an estoppel is asserted had a full and fair opportunity to liti-
gate is a most significant safeguard.” (internal quotation
marks omitted)); Ross v. Int’l Bhd. of Elec. Workers, 634 F.2d
453, 458 (9th Cir. 1980) (“The question [before applying res
judicata to bar the second suit] is . . . whether [plaintiff] had
a fair opportunity to litigate that claim before a competent
court prior to bringing it to the court below.”).

   The allegedly illegal background investigation conducted
by Oaktree Investigations occurred in March 2003, eight
months before Adams filed her first action in state court in
November 2003. In addition, the April 2003 Oaktree Investi-
gations report upon which Adams bases her claims under the
FCRA and the ICRA was made available to Adams as part of
the discovery materials provided by CDHS. Adams herself
admits that she uncovered this report on January 17, 2004,
more than two months prior to the deadline in the first action
for amending the complaint.

   Moreover, it is clear that Adams had knowledge of the fac-
tual basis undergirding her FCRA and ICRA claims when she
filed the complaint in the first action. Adams’s petition for
rehearing to the SPB squarely raised the issue of whether
CDHS was permitted to resume its background investigation
of her after the medical disqualification was withdrawn. In
addition, the facts surrounding the allegedly illegal back-
ground investigation were laid out in CDHS’s response of
May 2003 to Adam’s petition for rehearing before the SPB;
CDHS used the information gleaned from the March 2003
investigation as additional support for its withdrawal of
Adams’s conditional offer of employment. Significantly,
Adams in her first complaint outlined the facts gleaned from
the reopened background investigation and posited that the
reopening of the investigation was “arguably illegal based
upon the Fair Credit Reporting Act.”
                 ADAMS v. STATE OF CALIFORNIA                5105
   [12] Adams was required to bring at one time all of the
claims against a party or privies relating to the same transac-
tion or event. See N. Assur. Co. of Am. v. Square D Co., 201
F.3d 84, 88 (2d Cir. 2000); Nilsen v. City of Moss Point, 701
F.2d 556, 564 (5th Cir. 1983) (en banc); Restatement (Sec-
ond) of Judgments § 25, cmt. b (1982) (“It is immaterial that
the plaintiff in the first action sought to prove the acts relied
on in the second action and was not permitted to do so
because they were not alleged in the complaint and an appli-
cation to amend the complaint came too late.”).

   [13] The district court acted within its discretion in dismiss-
ing Adams’s duplicative complaint with prejudice and pre-
venting her from “fragment[ing] a single cause of action and
[ ] litigat[ing] piecemeal the issues which could have been
resolved in one action.” Flynn v. State Bd. of Chiropractic
Exam’rs, 418 F.2d 668, 668 (9th Cir. 1969) (per curiam).

  AFFIRMED.